
	
		I
		112th CONGRESS
		1st Session
		H. R. 2424
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Mr. Rush introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the Committees on
			 Financial Services,
			 Oversight and Government
			 Reform, and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Small Business Act to ensure that certain
		  Federal contracts are set aside for small businesses, to enhance services to
		  small businesses that are disadvantaged, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Expanding Opportunities for Main
			 Street Act of 2011.
		ISmall
			 Business Administration
			101.Contract
			 opportunities for small business concerns
				(a)DefinitionsIn
			 this section—
					(1)the term eligible contract
			 means any contract for the acquisition of goods or services that is in an
			 amount (including options) of more than $3,000 and less than $500,000;
			 and
					(2)the term
			 small business concern has the meaning given that term under
			 section 3(a) of the Small Business Act (15 U.S.C. 632(a)).
					(b)In
			 generalNotwithstanding any
			 other provision of law, a Federal department or agency shall, to the extent
			 practicable, award to a small business concern each eligible contract let by
			 the department or agency.
				(c)Sole source
			 contractsA Federal department or agency may award an eligible
			 contract as a sole source contract to a small business concern if at least 1
			 small business concern submits an offer with respect to the eligible
			 contract.
				(d)Award to small
			 business not practicable
					(1)In
			 generalIf a contracting officer of a Federal department or
			 agency determines that awarding an eligible contract to a small business
			 concern under subsection (b) is not practicable, the contracting officer shall
			 make available to the Administrator of the Small Business Administration and
			 the public—
						(A)the determination
			 and reasoning of such officer with respect to the eligible contract; and
						(B)the name of each
			 small business concern that submitted an offer with respect to the eligible
			 contract.
						(2)ReviewThe
			 Administrator of the Small Business Administration shall—
						(A)review a
			 determination under paragraph (1); and
						(B)if the
			 Administrator determines it is appropriate, open the eligible contract
			 opportunity for the submission of additional offers and award the
			 contract.
						102.Enhancement of
			 services to small businesses that are disadvantaged
				(a)Net
			 worthSection 8(a)(6)(A) of
			 the Small Business Act (15 U.S.C. 637(a)(6)(A)) is amended by inserting after
			 disadvantaged individual. the following: For purposes of
			 this section, an individual having a net worth of more than $1,500,000 is not
			 economically disadvantaged..
				(b)Time limit on
			 participationSection 7(j)(15) of the Small Business Act (15
			 U.S.C. 636(j)(15)) is amended—
					(1)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
					(2)by inserting
			 (A) after (15); and
					(3)by adding at the
			 end the following:
						
							(B)No time limitation relating to the
				period that a small business concern may receive developmental assistance under
				the Program and contracts under section 8(a) shall apply to a small business
				concern that has not completed a contract under section
				8(a).
							.
					103.Surety bond
			 guarantees
				(a)Maximum bond
			 amountSection 411(a)(1) of
			 the Small Business Investment Act of 1958 (15 U.S.C. 694b(a)(1)) is amended by
			 striking (1) and all that follows and inserting the following:
			 “(1)(A) The Administration may, upon such terms and conditions as it may
			 prescribe, guarantee and enter into commitments to guarantee any surety against
			 loss resulting from a breach of the terms of a bid bond, payment bond,
			 performance bond, or bonds ancillary thereto, by a principal on any total work
			 order or contract amount at the time of bond execution that does not exceed
			 $5,000,000.
					
						(B)The Administrator may guarantee a
				surety under subparagraph (A) for a total work order or contract amount that
				does not exceed $10,000,000, if a contracting officer of a Federal agency
				certifies that such a guarantee is
				necessary.
						.
				(b)Denial of
			 liabilitySection 411 of the Small Business Investment Act of
			 1958 (15 U.S.C. 694b) is amended—
					(1)by striking
			 subsection (e) and inserting the following:
						
							(e)Reimbursement of
				Surety; ConditionsPursuant to any such guarantee or agreement,
				the Administration shall reimburse the surety, as provided in subsection (c) of
				this section, except that the Administration shall be relieved of liability (in
				whole or in part within the discretion of the Administration) if—
								(1)the surety
				obtained such guarantee or agreement, or applied for such reimbursement, by
				fraud or material misrepresentation;
								(2)the total contract
				amount at the time of execution of the bond or bonds exceeds $5,000,000;
								(3)the surety has
				breached a material term or condition of such guarantee agreement; or
								(4)the surety has
				substantially violated the regulations promulgated by the Administration
				pursuant to subsection (d).
								;
				
					(2)by striking
			 subsection (k); and
					(3)by adding after
			 subsection (i) the following:
						
							(j)Denial of
				liabilityFor bonds made or
				executed with the prior approval of the Administration, the Administration
				shall not deny liability to a surety based upon material information that was
				provided as part of the guaranty
				application.
							.
					104.Bundled
			 contracts
				(a)DefinitionsSection 3(o) of the Small Business Act (15
			 U.S.C. 632(o)) is amended to read as follows:
					
						(o)Definitions of
				Bundling of Contract Requirements and Related TermsIn this Act:
							(1)Bundled
				contract
								(A)In
				generalThe term
				bundled contract means a contract or order that is entered into to
				meet procurement requirements that are consolidated in a bundling of contract
				requirements, without regard to how the procuring agency has designated the
				contract or order or whether a study of the effects of the solicitation on
				civilian or military personnel has been made.
								(B)ExceptionsThe term does not include—
									(i)a contract or order with an aggregate
				dollar value below the dollar threshold; or
									(ii)a contract or order that is entered into to
				meet an exempted requirement.
									(2)Bundling of
				contract requirements
								(A)In
				generalThe term
				bundling of contract requirements means the use of any bundling
				methodology to satisfy 2 or more procurement requirements for goods or services
				previously supplied or performed under separate smaller contracts or orders, or
				to satisfy 2 or more procurement requirements for construction services of a
				type historically performed under separate smaller contracts or orders, that is
				likely to be unsuitable for award to a small business concern due to—
									(i)the diversity, size, or specialized nature
				of the elements of the performance specified;
									(ii)the aggregate dollar value of the
				anticipated award;
									(iii)the geographical dispersion of the contract
				or order performance sites; or
									(iv)any combination of the factors described in
				clauses (i), (ii), and (iii).
									(B)Inclusion of new
				features or functionsA
				combination of contract requirements that would meet the definition of a
				bundling of contract requirements but for the addition of a procurement
				requirement with at least 1 new good or service shall be considered to be a
				bundling of contract requirements unless the new features or functions
				substantially transform the goods or services and will provide measurably
				substantial benefits to the Federal Government in terms of quality,
				performance, or price.
								(C)ExceptionsThe
				term bundling of contract requirements does not include—
									(i)the use of a bundling methodology for an
				anticipated award with an aggregate dollar value below the dollar threshold;
				or
									(ii)the use of a bundling methodology to meet
				an exempted requirement.
									(3)Bundling
				methodologyThe term
				bundling methodology means—
								(A)a solicitation to obtain offers for a
				single contract or order, or a multiple award contract or order; or
								(B)a solicitation of offers for the issuance
				of a task or a delivery order under an existing single or multiple award
				contract or order.
								(4)Separate smaller
				contractThe term
				separate smaller contract, with respect to bundling of contract
				requirements, means a contract or order that has been performed by 1 or more
				small business concerns or was suitable for award to 1 or more small business
				concerns.
							(5)Dollar
				thresholdThe term
				dollar threshold means—
								(A)$65,000,000, in the case of a contract or
				order that is solely for construction services; and
								(B)$5,000,000 for a contract or order not
				described in subparagraph (A).
								(6)Exempted
				requirementThe term
				exempted requirement means a procurement requirement solely for
				items that are not commercial items (as the term commercial item
				is defined in section 103 of title 41, United States Code).
							(7)Procurement
				requirementThe term
				procurement requirement means a determination by a Federal agency
				that a specified good or service is needed to satisfy the mission of the
				Federal
				agency.
							.
				(b)Proposed
			 procurement requirementsSection 15(a) of the Small Business Act (15
			 U.S.C. 644(a)) is amended—
					(1)in the third sentence, by striking
			 necessary and justified and inserting necessary and
			 justified, and identifying information on the incumbent contract holders, a
			 description of the industries that might be interested in bidding on the
			 contract requirements, and the number of small businesses listed in the
			 industry categories that could be excluded from future bidding if the contract
			 is combined or packaged; and
					(2)by striking the
			 sixth sentence and inserting the following: Whenever the Administration
			 and the contracting procurement agency fail to agree, the Administrator may
			 review the proposed procurement or delay the solicitation process for not more
			 than 10 days to make recommendations, and the matter shall be submitted to the
			 Director of the Office of Management and Budget to mediate the
			 disagreement..
					105.Federal
			 contracting goals
				(a)Increase in
			 certain goalsSection
			 15(g)(1) of the Small Business Act (15 U.S.C. 644(g)(1)) is amended—
					(1)by striking
			 not less than 23 percent and inserting not less than 25
			 percent; and
					(2)by striking
			 not less than 5 percent each place it appears and inserting
			 not less than 10 percent.
					(b)Limitation on
			 number of categories for which a business may qualifySection
			 15(g) of the Small Business Act (15 U.S.C. 644(g)) is amended by adding at the
			 end the following:
					
						(3)A
				Federal agency may not include a business concern in more than 2 specified
				categories for purposes of determining whether the Federal agency has met the
				Government-wide goals under this subsection for the award of contracts to
				business concerns in specified categories. In this paragraph, the term
				specified category means small business concerns, small business
				concerns owned and controlled by service-disabled veterans, qualified HUBZone
				small business concerns, small business concerns owned and controlled by
				socially and economically disadvantaged individuals, and small business
				concerns owned and controlled by
				women.
						.
				106.Implementation
			 of subcontracting plansSection 8(d) of the Small Business Act (15
			 U.S.C. 637(d)) is amended by adding at the end the following:
				
					(13)In the case of any contract
				containing a subcontracting plan included pursuant to paragraph (4) or
				(5)—
						(A)the Federal agency awarding the
				contract shall include in the contract a clause providing that, if the
				contractor does not achieve the percentage goal for the utilization of small
				business concerns owned and controlled by socially and economically
				disadvantaged individuals as set forth in the subcontracting plan, the Federal
				agency shall withhold not less than—
							(i)$5,000, if the contract amount is
				not more than $100,000;
							(ii)3 percent of the contract amount,
				if the contract amount is more than $100,000 and not more than $5,000,000;
				and
							(iii)5 percent of the contract amount,
				if the contract amount is more than $5,000,000; and
							(B)the Federal agency awarding the
				contract shall require the contractor to provide written justification to the
				agency whenever the contractor, in performing the contract, does not enter into
				a subcontract with, or substitutes another subcontractor for, a specific small
				business concern identified in the subcontracting plan.
						(14)The Administration shall establish a
				telephone line or other electronic means of communication through which a small
				business concern identified in a subcontracting plan by an offeror or bidder
				may communicate to the Administration any concerns regarding major deviations
				by prime contractors from the use of small business concerns as subcontractors
				under the prime contract as described in the subcontracting
				plan.
					.
			107.Requirement to
			 consider use of small business concerns owned and controlled by socially and
			 economically disadvantaged individuals when considering past compliance with
			 subcontracting plansSection
			 8(d) of the Small Business Act (15 U.S.C. 637(d)) is amended—
				(1)in paragraph (4)(C), in the second
			 sentence, by inserting , especially compliance with the goal set forth
			 in such plans for the utilization of small business concerns owned and
			 controlled by socially and economically disadvantaged individuals,
			 after other such subcontracting plans; and
				(2)in paragraph
			 (5)(B), in the second sentence, by inserting , especially compliance
			 with the goal set forth in such plans for the utilization of small business
			 concerns owned and controlled by socially and economically disadvantaged
			 individuals, after other such subcontracting
			 plans.
				IIMinority Business
			 Development Agency
			201.DefinitionsIn this title:
				(1)Historically
			 disadvantaged individualThe term historically
			 disadvantaged individual means any individual who is a member of a group
			 that is designated as eligible to receive assistance under section 1400.1 of
			 title 15, Code of Federal Regulations, as in effect on January 1, 2009.
				(2)PrincipalThe
			 term principal means any person that the Director determines to
			 exercise significant control over the regular operations of a business
			 entity.
				(3)ProgramThe
			 term Program means the Minority Business Development Program
			 established under section 202.
				202.Minority
			 Business Development ProgramThe National Director of the Minority
			 Business Development Agency shall establish the Minority Business Development
			 Program to assist qualified minority businesses. The Program shall provide to
			 such businesses the following:
				(1)Technical
			 assistance under section 204.
				(2)Loan guarantees
			 under section 205.
				(3)Contract
			 procurement assistance under section 206.
				203.Qualified
			 minority business
				(a)CertificationFor
			 purposes of the Program, the National Director of the Minority Business
			 Development Agency may certify as a qualified minority business any entity that
			 satisfies each of the following:
					(1)Not less than 51
			 percent of the entity is directly and unconditionally owned or controlled by
			 historically disadvantaged individuals.
					(2)Each officer or
			 other individual who exercises control over the regular operations of the
			 entity is a historically disadvantaged individual.
					(3)The net worth of each principal of the
			 entity is not greater than $2,000,000. (The equity of a disadvantaged owner in
			 a primary personal residence shall not be considered in this
			 calculation.)
					(4)The principal
			 place of business of the entity is in the United States.
					(5)Each principal of the entity maintains good
			 character in the determination of the National Director.
					(6)The entity engages in competitive and bona
			 fide commercial business operations in not less than one sector of industry
			 that has a North American Industry Classification System code.
					(7)The entity submits
			 reports to the National Director at such time, in such form, and containing
			 such information as the National Director may require.
					(8)Such other
			 requirements as the National Director considers appropriate.
					(b)Term of
			 certificationA certification under this section shall be for a
			 term of 5 years and may not be renewed.
				204.Technical
			 assistance
				(a)In
			 generalIn carrying out the
			 Program, the National Director of the Minority Business Development Agency may
			 provide to qualified minority businesses technical assistance with regard to
			 the following:
					(1)Writing business
			 plans.
					(2)Marketing.
					(3)Management.
					(4)Securing
			 sufficient financing for business operations.
					(b)Contract
			 authorityThe National
			 Director may enter into agreements with persons to provide technical assistance
			 under this section.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $200,000,000 to the National Director to carry out this section. Such sums
			 shall remain available until expended.
				205.Loan
			 guarantees
				(a)In
			 generalSubject to subsection (b), the National Director of the
			 Minority Business Development Agency may guarantee up to 90 percent of the
			 amount of a loan made to a qualified minority business to be used for business
			 purposes, including the following:
					(1)Purchasing
			 essential equipment.
					(2)Payroll
			 expenses.
					(3)Purchasing
			 facilities.
					(4)Renovating
			 facilities.
					(b)Terms and
			 conditions
					(1)In
			 generalThe National Director may make guarantees under this
			 section for projects on such terms and conditions as the National Director
			 determines appropriate, after consultation with the Secretary of the Treasury,
			 in accordance with this section.
					(2)RepaymentNo
			 guarantee shall be made under this section unless the National Director
			 determines that there is reasonable prospect of repayment of the principal and
			 interest on the obligation by the borrower.
					(3)Defaults
						(A)Payment by
			 National Director
							(i)In
			 generalIf a borrower defaults on the obligation (as defined in
			 regulations promulgated by the National Director and specified in the guarantee
			 contract), the holder of the guarantee shall have the right to demand payment
			 of the unpaid amount from the National Director.
							(ii)Payment
			 requiredWithin such period as may be specified in the guarantee
			 or related agreements, the National Director shall pay to the holder of the
			 guarantee the unpaid interest on, and unpaid principal of the obligation as to
			 which the borrower has defaulted, unless the National Director finds that there
			 was no default by the borrower in the payment of interest or principal or that
			 the default has been remedied.
							(iii)ForbearanceNothing
			 in this paragraph precludes any forbearance by the holder of the obligation for
			 the benefit of the borrower which may be agreed upon by the parties to the
			 obligation and approved by the Director.
							(B)Subrogation
							(i)In
			 generalIf the National Director makes a payment under
			 subparagraph (A), the National Director shall be subrogated to the rights of
			 the recipient of the payment as specified in the guarantee or related
			 agreements including, where appropriate, the authority (notwithstanding any
			 other provision of law) to—
								(I)complete,
			 maintain, operate, lease, or otherwise dispose of any property acquired
			 pursuant to such guarantee or related agreements; or
								(II)permit the
			 borrower, pursuant to an agreement with the National Director, to continue to
			 pursue the purposes of the project if the National Director determines this to
			 be in the public interest.
								(ii)Superiority of
			 rightsThe rights of the National Director, with respect to any
			 property acquired pursuant to a guarantee or related agreements, shall be
			 superior to the rights of any other person with respect to the property.
							(iii)Terms and
			 conditionsA guarantee agreement shall include such detailed
			 terms and conditions as the National Director determines appropriate to—
								(I)protect the
			 interests of the United States in the case of default; and
								(II)have available
			 all the patents and technology necessary for any person selected, including the
			 National Director, to complete and operate the project.
								(C)Payment of
			 principal and interest by National DirectorWith respect to any
			 obligation guaranteed under this section, the National Director may enter into
			 a contract to pay, and pay, holders of the obligation, for and on behalf of the
			 borrower, from funds appropriated for that purpose, the principal and interest
			 payments which become due and payable on the unpaid balance of the obligation
			 if the National Director finds that—
							(i)(I)the borrower is unable
			 to meet the payments and is not in default;
								(II)it is in the public interest to permit
			 the borrower to continue to pursue the purposes of the project; and
								(III)the probable net benefit to the Federal
			 Government in paying the principal and interest will be greater than that which
			 would result in the event of a default;
								(ii)the amount of the
			 payment that the National Director is authorized to pay shall be no greater
			 than the amount of principal and interest that the borrower is obligated to pay
			 under the agreement being guaranteed; and
							(iii)the borrower
			 agrees to reimburse the National Director for the payment (including interest)
			 on terms and conditions that are satisfactory to the National Director.
							(D)Action by
			 Attorney General
							(i)NotificationIf
			 the borrower defaults on an obligation, the National Director shall notify the
			 Attorney General of the default.
							(ii)RecoveryOn
			 notification, the Attorney General shall take such action as is appropriate to
			 recover the unpaid principal and interest due from—
								(I)such assets of the
			 defaulting borrower as are associated with the obligation; or
								(II)any other
			 security pledged to secure the obligation.
								(4)Fees
						(A)In
			 generalThe National Director shall charge and collect fees for
			 guarantees in amounts the National Director determines are sufficient to cover
			 applicable administrative expenses, not to exceed 1 percent of the amount
			 guaranteed.
						(B)AvailabilityFees
			 collected under this paragraph shall—
							(i)be deposited by
			 the National Director into the Treasury; and
							(ii)remain available
			 until expended, subject to such other conditions as are contained in annual
			 appropriations Acts.
							(c)Credit
			 requirementsTo receive a
			 loan guaranteed under this section a qualified minority business shall—
					(1)be in good
			 standing with regard to the credit of that business in the determination of the
			 National Director;
					(2)have received
			 technical assistance under section 104; and
					(3)submit reports, at
			 such time, in such form, and containing such information as the National
			 Director may require regarding the credit of the business.
					(d)Limits on
			 guarantee amounts
					(1)Maximum amount
			 of guaranteeThe National Director may not guarantee more than
			 $450,000 of any loan under this section.
					(2)Maximum gross
			 loan amountA loan guaranteed under this section may not be for a
			 gross loan amount in excess of $500,000.
					(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the National Director not more than
			 $500,000,000 to carry out this section during fiscal years 2012 through
			 2016.
				206.Set-aside
			 contracting opportunities
				(a)In
			 generalThe National Director
			 of the Minority Business Development Agency may enter into agreements with the
			 United States Government and any department, agency, or officer thereof having
			 procurement powers for purposes of providing for the fulfillment of procurement
			 contracts and providing opportunities for qualified minority businesses with
			 regard to such contracts.
				(b)Qualifications
			 on participationThe National
			 Director shall by rule establish requirements for participation under this
			 section by a qualified minority business in a contract.
				(c)Annual limit on
			 number of contracts per qualified minority businessA qualified minority business may not
			 participate under this section in contracts in an amount that exceeds
			 $10,000,000 for goods and services each fiscal year.
				(d)Limits on
			 contract amounts
					(1)Goods and
			 servicesExcept as provided
			 in paragraph (2), a contract for goods and services under this section may not
			 exceed $6,000,000.
					(2)Manufacturing
			 and constructionA contract for manufacturing and construction
			 services under this section may not exceed $10,000,000.
					207.Termination
			 from ProgramThe National
			 Director of the Minority Business Development Agency may terminate a qualified
			 minority business from the Program for any violation of a requirement of
			 sections 203 through 206 by that qualified minority business, including the
			 following:
				(1)Conduct by a
			 principal of the qualified minority business that indicates a lack of business
			 integrity.
				(2)Willful failure to
			 comply with applicable labor standards and obligations.
				(3)Consistent failure
			 to tender adequate performance with regard to contracts under the
			 Program.
				(4)Failure to obtain
			 and maintain relevant certifications.
				(5)Failure to pay
			 outstanding obligations owed to the Federal Government.
				208.Reports
				(a)Report of the
			 DirectorNot later than
			 October 1, 2012, and annually thereafter, the National Director of the Minority
			 Business Development Agency shall submit to the Committee on Commerce, Science,
			 and Transportation of the Senate and the Committee on Energy and Commerce of
			 the House of Representatives a report describing the activities of the National
			 Director during the preceding year with respect to the Program.
				(b)Report of the
			 Secretary of CommerceNot
			 later than October 1, 2012, and annually thereafter, the Secretary of Commerce
			 shall submit to the Committee on Commerce, Science, and Transportation of the
			 Senate and the Committee on Energy and Commerce of the House of Representatives
			 a report describing the activities the Secretary engaged in during the
			 preceding year to build wealth among historically disadvantaged
			 individuals.
				209.Minority Business
			 Development Agency databaseNot later than 90 days after the date of the
			 enactment of this Act, the National Director of the Minority Business
			 Development Agency shall establish a database to assist prime contractors in
			 identifying historically disadvantaged firms for subcontracting.
			IIICommunity
			 economic development provisions
			301.Targeted hiring
			 requirement for certain construction jobs
				(a)Contracts
			 subject to this sectionThe requirements of this section shall
			 apply to all contracts for construction and rehabilitation of facilities and
			 infrastructure funded directly by or assisted in whole or in part by or through
			 the Federal Government in fiscal year 2012.
				(b)Employment of
			 targeted workers
					(1)Project work
			 hours requirementThe
			 Secretary of Labor shall establish a minimum percentage of construction work
			 hours to be performed by targeted workers for each contract subject to this
			 section in each labor market area.
					(2)Utilization of
			 apprenticeship programs
						(A)Contractor
			 participation requirementsEach contractor and subcontractor that
			 seeks to provide construction services on contracts subject to this section
			 shall submit adequate assurances with its bid or proposal that it participates
			 in a qualified apprenticeship program, with a written arrangement with a
			 qualified pre-apprenticeship program, as defined by the Secretary of Labor, for
			 each craft or trade classification of worker that the contractor or
			 subcontractor intends to employ to perform work on the project.
						(B)Certification of
			 other programs in certain localitiesIn the event that the
			 Secretary of Labor certifies that a qualified apprenticeship program (as
			 defined in subparagraph (A)) for a craft or trade classification that a
			 prospective contractor or subcontractor intends to employ, is not operated in
			 the locality where the contract or subcontract will be performed, an
			 apprenticeship or other training program that is not an employee welfare
			 benefit plan (as defined in such section) may be certified by the Secretary as
			 a qualified apprenticeship or other training program provided it is registered
			 with the Department of Labor, Office of Apprenticeship, or a State
			 apprenticeship agency recognized by the Office of Apprenticeship for Federal
			 purposes.
						(C)Apprentice
			 utilizationEach contractor and subcontractor performing work on
			 contracts subject to this section shall employ apprentices or trainees enrolled
			 in qualified apprenticeship programs to the maximum extent permitted in the
			 program’s written standards, and shall submit adequate assurances that it is
			 not party to contractual agreements that preclude its ability to meet the
			 targeted hiring requirements set forth in paragraph (1).
						(3)DefinitionsFor
			 purposes of this section—
						(A)the term labor market area has
			 the meaning given such term in section 101(18) of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2801(18));
						(B)the term qualified apprenticeship
			 program means an apprenticeship or other training program that qualifies
			 as an employee welfare benefit plan as defined in section 3(1)
			 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(1));
			 and
						(C)the term
			 targeted workers means individuals who reside in the same labor
			 market area as the applicable project and who—
							(i)(I)are members of families
			 that received a total income, that during the 2-year period prior to employment
			 on the project or admission to the pre-apprenticeship program, did not exceed
			 200 percent of the Federal poverty guidelines (exclusive of unemployment
			 compensation, child support payments, payments described in 29 United States
			 Code section 2801(25)(A), and old-age and survivors insurance benefits received
			 under section 202 of the Social Security Act (42 U.S.C. 402)); and
								(II)reside in a census tract in which not
			 less than 20 percent of the households have income below the Federal poverty
			 guidelines;
								(ii)are
			 members of a targeted group, within the meaning of section 51 of the Internal
			 Revenue Code of 1986; or
							(iii)qualify as
			 displaced homemakers as such term is defined in section 3(10) of
			 the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2302(10)).
							(c)Facilitating
			 compliance and project efficiencyIn order to achieve the
			 purposes of this section and to promote prompt completion of construction
			 projects undertaken pursuant to this Act, the Secretary of Labor may require
			 that contractors and subcontractors performing construction work under a
			 contract subject to this section enter into an agreement consistent with the
			 standards set forth in section 4 of Executive Order 13502 and the requirements
			 of subsection (b)(1) of this section.
				(d)Implementation
					(1)In
			 generalNo law or regulation governing the operations or
			 activities of any agency responsible for implementing provisions of this
			 section shall be interpreted to prohibit Federal agencies, funding recipients,
			 contractors, or subcontractors, from advancing the purposes of this section
			 through additional project requirements or actions. The Secretary of Labor
			 shall be responsible for ensuring the implementation and enforcement of this
			 section, including investigating noncompliance, and shall, not later than 180
			 days after the date of enactment of this Act, adopt such rules, regulations,
			 and guidance, and issue such orders as the Secretary determines necessary and
			 appropriate to achieve the purposes of this section.
					(2)ComplianceIn
			 the event of material noncompliance with this section by a recipient,
			 contractor, or subcontractor, the Secretary of Labor shall have the authority
			 to assess and collect penalties from such recipient, contractor, or
			 subcontractor of not more than 5 percent of the contract amount. The Secretary
			 shall allow for reduction or avoidance of penalty assessments for
			 non-compliance with the targeted hiring requirements of subsection (b)(1) only
			 where the entity in question demonstrates that—
						(A)compliance was
			 impossible because of a shortage of targeted workers in the local labor market;
			 and
						(B)the employer
			 utilized all specified measures to obtain targeted workers.
						The
			 Secretary may specify measures required to be taken to obtain targeted
			 workers.(e)dedicated
			 resources for training and recruitmentIn order to facilitate the objectives of
			 this section, not less than 1 percent of any funds authorized and appropriated
			 or otherwise allocated for construction for fiscal year 2012 shall be set aside
			 to—
					(1)provide
			 pre-apprenticeship training and other support services through programs that
			 have strong track records of placing targeted workers into sustained employment
			 in the construction trades and that have written agreements with qualified
			 apprenticeship programs;
					(2)provide support to
			 community-based organizations that have written agreements with programs
			 described in subsection (b)(2) to participate in such programs by recruiting
			 targeted workers; or
					(3)provide support to
			 contractors either—
						(A)that are
			 community-based nonprofit organizations that both—
							(i)have
			 a governing body in which a majority the members qualify as targeted workers;
			 and
							(ii)have less than
			 one million dollars in annual revenue from construction work of any type,
			 or
							(B)in which such a
			 community-based nonprofit organization has a 100 percent controlling interest
			 for work relating to such Act to meet the cost of participating in
			 apprenticeship programs.
						(f)Sense of
			 Congress regarding participation of socially and economically disadvantaged
			 businessesIt is the sense of
			 Congress that each agency responsible for implementing provisions relating to
			 construction contracting and subcontracting in fiscal year 2012 should ensure
			 that any regulation, policy, or funding disbursement made provides for the
			 inclusive participation by socially and economically disadvantaged small
			 business concerns, as defined under section 8(a) of the Small Business Act (15
			 U.S.C. 637(a)), including through bidding credits, program eligibility
			 standards, and other means.
				302.2-year
			 extension of new markets tax credit national limitation
				(a)In
			 generalSubparagraph (G) of
			 section 45D(f)(1) of the Internal Revenue Code of 1986 is amended by striking
			 2010 and 2011 and inserting 2010, 2011, 2012, and
			 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 investments made after December 31, 2011.
				303.Extension of
			 empowerment zone designation
				(a)In
			 generalClause (i) of section
			 1391(d)(1)(A) of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2011 and inserting December 31,
			 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to periods
			 after December 31, 2011.
				
